Moyer, C.J.,
concurring. I concur separately in the judgment of the majority because I believe the opinion and the syllabus should be confined to the issue presented in the case — the test for determining the civil liability of children (and their parents) arising from their conduct while at play — and because I would hold that minors engaged in recreational or unorganized sports activities are liable only for their intentional acts. The prospect of judging the conduct of children while at casual play on a scale of negligence should cause us to ask ourselves what has changed since Robert Louis Stevenson observed in 1888 that “[y]outh is wholly experimental.” A Letter to a Young Gentleman Who Proposes to Embrace the Career of Art, in The Lantern Bearers and Other Essays (Treglown Ed. 1988) 244.
Appendix
KICK THE CAN

Three or more players Tin can (or ball)


Marker to indicate home OBJECT. To keep from being captured by It, and to release those already caught.

Choose the player who will be It. Designate a rock, a manhole cover, sweater, or other object to be the can’s “home.” Place the can on its home.
Any player other than It kicks the can away from its home as far as possible. Everyone runs and hides while It retrieves the can, using only his feet. After It has found the can and placed it on its home, he begins seeking for the other players.' (In some versions, It must also count to 100 or run around home several times, to give the other players even more time to hide.)
When It spots someone, he quickly runs to home, bangs the can against the ground, and shouts out the spotted player’s name, followed by “Kick the can —1—2—3.” The player is then considered captured, and must settle down near home. Free players can release captured players by sneaking up while It is out hunting and kicking the can away from its base. Then all those who were captured are freed, and It must go and retrieve the can again before continuing to search for hiders.
When everyone has been captured by It, the first player captured becomes the new It. Since it is very hard to capture everyone in this game, it’s often played that anyone captured a certain number of times (usually three) becomes the new It immediately-